           Case 2:18-cr-00096-JAD-EJY Document 80 Filed 05/05/20 Page 1 of 1


                            UNITED STATES DISTRICT COURT
 1                               DISTRICT OF NEVADA
 2                                      ***

 3
     UNITED STATES OF AMERICA,                     Case No. 2:18-CR-00096-JAD-EJY
 4
                      Plaintiff,
 5                                                 WAIVER OF RIGHT TO APPEAR IN
            v.                                         PERSON AT CRIMINAL
 6                                                         PROCEEDING
     CESAR JESUS HERNANDEZ, JR.
 7
                     Defendant.
 8
 9         I understand that I have a right to appear in person in court at the
10   Sentencing Hearing proceeding in this case scheduled for May 4, 2020. I have been
11   advised of the nature of this proceeding and my right to appear in person at this
12   proceeding. I have been informed that I may appear by video teleconference, or
13   telephone conference if video conference is not reasonably available, in light of the
14   spread of the COVID-19 virus in the District of Nevada and in order to protect my
15   health and safety, as well as those of the attorneys, the court and court staff.
16         Understanding my right to appear in person at this proceeding, I knowingly
17   and voluntarily waive my right to appear at this proceeding in person, and I
18   consent to appear by video teleconference or by telephone conference where the
19   video teleconference is not reasonably available. I consulted with my attorney prior
20   to deciding to waive my right to appear in person at this proceeding.
21
     Cesar Jesus Hernandez, Jr.              May 1, 2020
22   Defendant’s Signature                       (Date)
23
                                                                      5/4/2020
24   Shari L. Kaufman           May 1, 2020_________________________________
     Signature of Defendant’s Attorney (Date)    Judge’s Signature     (Date)
25
26   Shari L. Kaufman                               Jennifer A. Dorsey, U.S. District Judge
                                                    _________________________________
     Printed Name of Defendant’s Attorney           Judge’s Printed Name and Title
27
28
